       Case 3:18-cv-00450-LC-HTC Document 27 Filed 10/27/20 Page 1 of 2


                                                                         Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



JERRY DERRELL PAIGE,
       Petitioner,

v.                                                  Case No. 3:18cv450-LC-HTC

MARK S INCH,
       Respondent.


______________________/

                                      ORDER

       The magistrate judge issued a Report and Recommendation on October 9,

2020 (ECF No. 25).          The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.




Case No. 3:18cv450-LC-HTC
       Case 3:18-cv-00450-LC-HTC Document 27 Filed 10/27/20 Page 2 of 2


                                                                             Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The magistrate judge’s Report and Recommendation (ECF No. 25) is

adopted and incorporated by reference in this order.

       2.     The petition under 28 U.S.C. § 2254, challenging the conviction in

State v. Paige, 2009-CF-4088-A, in the First Judicial Circuit, in and for Escambia

County, Florida, ECF Doc. 1, is DENIED without an evidentiary hearing.

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 27th of October,2020.



                                    s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv450-LC-HTC
